Exhibit 10.4

 

REVOLVING NOTE

 

$5,000,000.00

August 12, 2019

Omaha, Nebraska

 

Link Media Holdings, LLC, a Delaware limited liability company (“Borrower”), for
value received hereby promises to pay to the order of First National Bank of
Omaha (“Lender”), at Omaha, Nebraska or via wire transfer, as applicable, in
lawful money of the United States of America (A) the principal amount of FIVE
MILLION AND 00/100 DOLLARS ($5,000,000.00) or, if less, the aggregate unpaid
amount of all Revolving Loans made to Borrower by Lender pursuant to the Credit
Agreement referred to below, such amount to be payable in the amounts and on the
dates set forth in the Credit Agreement, the terms of which are hereby
incorporated herein by reference, and (B) interest from the date hereof on the
principal amount from time to time outstanding on each such Revolving Loan at
the rate or rates per annum and payable on such dates as provided in the Credit
Agreement referred to below.

 

This Note is the Revolving Note under which Revolving Loans (including
refundings and conversions), repayments and readvances of the Revolving Loan(s)
may be made from time to time, but only in accordance with the terms and
conditions of the Credit Agreement. This Note is subject to optional prepayment
as provided in the Credit Agreement.

 

This Note shall be interpreted and the rights of the parties hereunder shall be
determined under the laws of, and enforceable in, the State of Nebraska.

 

This Note evidences indebtedness incurred under, and is subject to the terms and
provisions of, the Credit Agreement, dated as of even date herewith (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and between Borrower and Lender, which Credit Agreement
reference is hereby made for a statement of the terms and provisions under which
this Note may or must be paid prior to its due date or its due date accelerated.
Capitalized terms not otherwise defined herein are used herein as defined in the
Credit Agreement.

 

At Lender’s election, all borrowings evidenced by this Note and all payments and
prepayments of the principal hereof and interest hereon and the respective dates
thereof shall be endorsed by the holder hereof on the schedule attached hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof, or otherwise recorded by such holder in its
internal records; provided, however, that the failure of the holder hereof to
make such a notation or any error in such notation shall not affect the
obligations of Borrower under this Note.

 

Borrower hereby waives presentment for payment, demand, protest and notice of
dishonor and nonpayment of this Note and agrees that no obligation hereunder
shall be discharged by reason of any extension, indulgence, release, or
forbearance granted by any holder of this Note to any party now or hereafter
liable hereon.

 

[Signature page follows]

 

 

--------------------------------------------------------------------------------

 

 

Borrower is executing this Revolving Note as of the date first above written.

 

 

LINK MEDIA HOLDINGS, LLC

 

 

By: /s/ James A. McLaughlin

Name: James A. McLaughlin

Title: President

 

 

--------------------------------------------------------------------------------

 

 

 

 

LOANS AND PAYMENTS

SCHEDULE

 

 

 

Date

 

Amount of

Loan

 

Maturity

Date

 

Payments of

Principal/Interest

 

Principal

Balance of

Note

 

Name of

Person

Making the

Notation

 

 

 

 